             Case 2:20-cv-00432-GJF-CG Document 21 Filed 06/19/20 Page 1 of 2


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

JEREMY D. SMITH,

                Plaintiff,
v.                                                              CV No. 20-432 GJF/CG

THE GEO GROUP, INC., et al.,

                Defendants.

                        ORDER SETTING TELEPHONIC STATUS CONFERENCE
                             AND SETTLEMENT CONFERENCE

       To facilitate a final disposition of this case, a mandatory settlement conference will be

conducted in accordance with Federal Rule of Civil Procedure 16(a)(5). The conference will

be held on September 3, 2020, at 9:00 a.m., in the Organ Courtroom, United States

District Courthouse, 100 North Church Street, Las Cruces, New Mexico. A telephonic

status conference will be held on August 27, 2020, at 2:00 p.m. to discuss the parties’

positions.

       IT IS HEREBY ORDERED that the parties and a designated representative, other than

counsel of record, with full authority to resolve the case, must attend in person; counsel who

will try the case must also attend in person. All attorneys and parties involved in the

settlement conference must treat as confidential the information discussed, positions taken,

and offers made by other participants in preparation for and during the conference.1

       IT IS FURTHER ORDERED that:

       1. By August 10, 2020, Plaintiff’s counsel shall serve on Defendants’ counsel a
          concise letter that sets forth a settlement demand itemizing the principle supporting
          damages or other relief that Plaintiffs assert would appropriately be granted at trial.

       2. By August 17, 2020, Defendants’ counsel shall serve on Plaintiff’s counsel a

       1.     This does not prohibit disclosures stipulated to by the parties, necessary in
proceedings to determine the existence of a binding settlement agreement, or as otherwise
required by law.
         Case 2:20-cv-00432-GJF-CG Document 21 Filed 06/19/20 Page 2 of 2


          concise letter that sets forth a response to the settlement demand.

      3. By August 21, 2020, at 12:00 p.m., each party shall provide to the Court:

             a. A copy of each letter that was sent to an opposing party;

             b. A confidential, concise letter containing an analysis of the strengths and
                weaknesses of its case; and

             c. Any video or audio recordings of the incident upon which this action is
                based.

          These materials may be submitted to the Court by email:
          garzaschambers@nmd.uscourts.gov

      4. Each of these letters typically should be five (5) pages or fewer, and counsel will
         ensure that each party reads the opposing party’s letter before the settlement
         conference.

      5. Before August 27, 2020, counsel shall confer with one another about their clients’
         respective positions.

      6. On August 27, 2020, at 2:00 p.m., counsel shall call Judge Garza’s AT&T line at
         (877) 810-9415, follow the prompts, and enter access code 7467959, for a pre-
         settlement telephonic status conference

      A party must show good cause to vacate or reschedule the settlement conference.

Any such request must provide the Court with sufficient notice to ensure that other matters

may be scheduled in the time allotted for the settlement conference.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
